IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-21000
                          Conference Calendar



SEAN DAVID CARPENTER,

                                           Plaintiff-Appellant,

versus

JOHN CORNYN; WAYNE SCOTT; CARL JEFFRIES;
SUSAN CRANFORD; JOHN DOE; JOHN BURNS;
JANE WIKSTROM; All sued in their official
and individual capacity,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2196
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sean David Carpenter, Texas prisoner #920783, has filed a

motion to proceed in forma pauperis (IFP) on appeal from the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).    Carpenter also moves this court for

appointment of counsel.    Carpenter’s motion for appointment of

counsel is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21000
                                 -2-

     By moving for IFP, Carpenter is challenging the district

court’s certification that IFP status should not be granted on

appeal because his appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Because

Carpenter’s nonsensical and unsupported arguments present no

nonfrivolous appellate issues, his motion for IFP is DENIED, and

the appeal is DISMISSED.    See Baugh, 117 F.3d at 202 and n.24;

5TH CIR. R. 42.2.

     Both the district court’s dismissal of Carpenter’s complaint

and this court’s dismissal of this appeal count as “strikes” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).   We caution Carpenter that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; THREE-STRIKES WARNING

ISSUED.